DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant’s submission filed 27 June 2022 has been entered.  Claims 46-64 are pending; claim 62 remains withdrawn; and claims 46, 48, 55, 60-61 and 63-64 are amended.


Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.  The applicant references the published PCT but the examiner is unable to identify this document.  The response to arguments addresses the portions of the as-filed specification that appear to correspond to applicant’s arguments.  In future correspondence, the applicant should cite to the as-filed specification because this is the document examined by the Office.  
With respect to the 35 U.S.C. 112(a) written description rejection, the applicant argues the genus of sensors is supported by the specification.  The applicant points to page 12, lines 5-12 of the specification which lists multiple sensors (accelerometers, ultrasound range detectors, piezoelectric sensors, gyroscopes, flex sensors, magnetometers, foot switches, smart textiles incorporating electrical sensing elements) that may be used alone or in combination to determine activity, posture and lower leg elevation at the hip, thigh, lower leg, ankle and sole of the foot.  The applicant further points to page 13, line 28 - page 14, line 4 of the specification which describes the general function of the system processor.  These disclosures amount to a statement of a desired outcome but fail to specifically describe how venous pressure is calculated using each sensor(s)/body part combination.  Both sensors and body locations on which the sensors may be worn define large genera.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See MPEP § 2163.05 and AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The skilled artisan would recognize that the eight sensors and four body locations found in the cited portions of the specification are not a representative number of sensors and body locations that capture and reflect the variation with these respective genera.  Especially considering the applicant provides no description for the determinations made from these sensors aside from the use of two accelerometers located on the upper/lower portions of the leg.  With regard to claim 57, the applicant argues the skilled artisan would be able to understand that the first and second joint angles should be derived from the sensor data.  Again, the applicant’s specification does not explain how these joint angles may be calculated from a representative number of sensors and body location combinations.
With respect to the 35 U.S.C. 101 rejection, the applicant argues the judicial exception is integrated into a practical application because a body-worn sensor provides convenient and automated monitoring of user venous static pressure.  The examiner respectfully disagrees.  As explained in the analysis in the 101 rejection below, the claims are directed to a “mental process” and the sensor merely gathers data which amounts to insignificant extra-solution activity.  The applicant references Thales Visionix discussed within MPEP § 2106.05(f)(1) and argues the instant claims are a technological solution to a technological problem.  However, the fact pattern is Thales Visionix is very different from the instant application e.g. in Thales Visionix the claims were directed to a particular configuration of inertial sensors and a particular method of using raw data from the sensors.  In the instant application, the claims the sensor(s) are generic and known (e.g. an accelerometer) and particular methods not capable of being performed in the human mind are not disclosed.  The applicant references Electric Power Group and argues the claims are directed to a specific solution.  Again, the applicant is directed to the analysis presented in the 101 rejection below.  The claims fall into the “mental processes” group of abstract ideas and do no recite additional elements that amount to more than the abstract idea.
With respect to the 35 U.S.C. 103 rejection, the applicant argues there is a distinction between the prior art which “measures” and “corrects” user static venous pressure and the applicant’s claims which “estimate” user static venous pressure.  The examiner respectfully disagrees.  Lyons in view of Asada render obvious accounting for a hydrostatic pressure offset using an accelerometer to measure the orientation of the arm from which the height of the arm can be estimated by a processor.  Because the height of the arm is estimated, the resulting correction on the user static venous pressure would also be an estimate.  Regardless, the examiner does not see a distinction between “measuring” and “estimating” a physiological parameter.  One could argue any measurement is in effect and estimate because the measurement utilize sensors which are no perfect measurement tools.
With respect to the applicant’s arguments against the restriction of withdrawn claim 62, the examiner finds the argument moot as the timeframe for presenting arguments has passed.  As stated in the previous Office action, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse, see MPEP § 818.01(a).  Regardless, the claim is directed to a distinct species requiring unique determinations as presented in the restriction requirement mailed 16 August 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-53, 56-61 and 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 46 and 60, the claims are broad enough to encompass the use of sensor data from any type of sensor, placed anywhere on the human body, to determine posture data and a vertical distance between the level of the user’s heart and ankle which is not supported by the original disclosure.   The original disclosure describes the placement of two accelerometers on the upper and lower portion of the leg, respectively, in order to determine the vertical distance between the ankle and heart (Δh).  This vertical distance determination requires the distance between the heart and hip (Vd1), thigh length (L1), and the distance between the knee and ankle (L1) to be known.  Tilt angles for the lower portion and upper portion of leg are provided by the two accelerometers.  These tilt angles along with the known distances and length are used to determine the vertical distance between the ankle and heart.   The venous pressure is then calculated using the hydrostatic pressure equation which multiplies the vertical distance by the density of blood and the acceleration due to gravity (see page 14 of applicant’s specification).  There is no other disclosure describing how to make determinations involving any sensor(s) being used on any other part of the body to determine the static venous pressure.  The specification including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function [MPEP § 2161.01 I, II].
Regarding claims 48 and 61, the claims are rejected for the same reason presented in the rejection of claim 46 above, and additionally because the original disclosure does not describe a calculation for determining active venous pressure from static venous pressure.  Page 16 of the specification describes active venous pressure being determined in part by Δh, rate of muscle activation, calf circumference, degree of chronic venous insufficiency and ankle joint range of motion.  However, the specification does not describe how these parameters are determined nor how the parameters are combined to determine the active venous pressure.
Regarding claim 57, the claim reads on any two or more sensors for detecting walking, lying, sitting and posture events based on joint angles.  The claim further indicates the processor uses determined postural data to determine the length of the shank of the leg, the distance from the hip to the level of the heart, and the first and second joint angles.  The specification does not disclose how each of these values is derived from any two sensors.  For example, how would two accelerometers be used to determine the length of the shank of the leg or the distance from the hip to the heart?  How would first and second joint angles be determined relative to reference axis when each of the thigh and lower leg has only one accelerometer?
Claims 47-53, 56-59, 61 and 63-64 are rejected by virtue of their dependence on claim 46 or 60.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 60 and 63-64 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 60, the claim recites “at least on sensor worn by a user” which positively recites and requires a user i.e. human.
Regarding claim 63, the claim recites “wherein the at least one sensor is worn on the leg of the user” which positively recites and requires a user i.e. human.
Claim 64 is rejected by virtue of its dependence on claim 60.

Claims 46-61 and 63-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.  The claims recite determining a user static venous pressure or a user active venous pressure.
Regarding claims 46 and 60, the limitation of receiving and processing sensor data to determine posture data, including data indicative of a vertical distance between a user’s heat and ankle, and estimating a user venous pressure from the posture data covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the processor is adapted to,” nothing in the claim precludes the processing functions from being performed in the mind.  For example, but for “the processor is adapted to” language, “determining” in the context of the claim encompasses manually calculating the user static venous pressure using the hydrostatic pressure equation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
The judicial exception is not integrated into a practical application.  In particular, the claim recites only two additional elements – at least one sensor to provide sensor data and a processor to perform the determination of user static venous pressure.  The processor is recited so generically (no details whatsoever are provided) that it represents no more than mere instructions to apply the judicial exception on a computer.  The at least on sensor represents mere data gathering (obtaining the sensor data used by the processor) that is necessary for use of the recited judicial exception and is recited at a high level of generality.  The at least one sensor is thus insignificant extra-solution activity.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of determining user static venous pressure from received data using the computer component as a tool.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to determine user static venous pressure from sensor data amounts to no more than mere instructions to apply the exception using a generic computer component based. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recitation of the at least one sensor for obtaining data is mere data gathering that is recited at a high level of generality.  Therefore the limitation remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  The claim is not patent eligible. 
Regarding claims 47-50 and 61, the claims merely recite further steps performed by the processor which constitute mental processes.  These steps include determining if there is calf muscle pump activity, determining the rate of calf muscle pump activity, and determining the user active venous pressure from user static venous pressure and other observable parameters.
Regarding claim 51, the at least one sensor is merely indicated to be an accelerometer which is merely provides the sensor data for the processor and is generically recited.
Regarding claims 52-53 and 63, the claims merely recite the at least on sensor is adapted to worn on the leg and configured to detect steps, walking, postures and posture transitions which describes known functions of generic sensors.
Regarding claims 54-55, the claim recites two tri-axial accelerometers and further generic processor analysis steps which do not integrate the abstract idea into a practical application or constitute significantly more than the abstract idea.  The examiner takes Official Notice that tri-axial accelerometers are well known sensors in the art.  The limitations of adapting the accelerometers to be placed relative to a knee joint are not specific enough to make the abstract idea any less abstract.
Regarding claim 56, the claim integrates the at least one sensor and processor into a garment.  The examiner takes Official Notice that the integration of sensors and processors into garments is well-known in the art.
Regarding claim 57, the claim generically recites two sensors capable of determining first and second joint angles which serves a mere data gathering.  No specific structure of the sensors are recited.
Regarding claim 58, the claim indicates the sensor is adapted to measure acceleration and/or tilt which merely serves as insignificant data gathering.
Regarding claim 59, the recitation of continuous data gathering and continuous determination of user static venous pressure does not make the idea any less abstract because continuous determinations may be me made mentally.
Regarding claim 64, locating the processor external to something for post processing data fails to make the idea any less abstract as the location of the processor is insignificant to the performance of the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 46-51, 58, 61, 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons et al. (WO 00/06076) in view of Asada et al. (US 2007/0167844).

[Claim 46] Lyons discloses a monitoring system (apparatus, Fig. 1 #1), comprising:
at least one sensor to be worn by a user (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10], and 
a processor (controller, Fig. 1 #5) linked with the sensor [p. 9, l. 5-7], wherein the processor:
receives sensor data from said at least one sensor indicative of a static venous pressure (measures blood pressure in both static and active states with and without calf pump muscle activity) [p. 12, l. 21-34].
Lyons discloses measuring static venous pressure but is silent regarding using posture data to determine data indicative of a vertical distance (Δh) between a level of the user's heart and ankle and using the posture data and a value for blood density to generate the static venous pressure measurement.
Asada discloses that when a blood pressure device is not positioned at the height of a patient’s heart, a hydrostatic pressure offset exists caused by a “column” of blood between the reference location and the actual measurement location.  The hydrostatic pressure offset can be accounted for by using an accelerometer to measure the orientation of the arm from which the height of the arm can be estimated by a processor, and the magnitude of the hydrostatic effect can be estimated and accounted for in the blood pressure reading [par. 0063].  The examiner notes, as explained on page 14 of the applicant’s specification, that the determination of hydrostatic pressure necessarily requires a value for blood density.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons to use the accelerometer located near the ankle along with a stored blood density to determine venous pressure based on the location of the ankle relative to the heart because Asada teaches accounting for the location of the sensor position in relation to the heart using hydrostatic pressure offset.  Doing so would more accurately determine/estimate the blood pressure in the ankle by accounting for the hydrostatic pressure offset caused by the location of the ankle in relation to the heart.

[Claim 47] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25; p. 11, l. 30-33].  

[Claims 48-49] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25].  Measurement of the blood pressure would necessarily provide an estimate of user active venous pressure according to the vertical distance (Δh), calf circumference, ankle joint range of motion, hydrostatic pressure, rate of calf muscle activation/activity, and degree of chronic venous insufficiency (these are biological parameters that affect user active venous pressure) [applicant’s specification: page 11, lines 29-33; page 16, lines 20-29] .  Lyons further discloses an accelerometer attached to the leg provides an output signal which provides an indirect measurement of pump activity in the calf muscle [p. 11, l. 30-33].  

[Claim 50] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25; p. 11, l. 30-33] so rapid changes in acceleration caused by impact forces during impact of a user’s heel during calf muscle pump activity would be detected and reflective of calf muscle pump activity.  

[Claims 51, 58] Lyons discloses the at least one sensor is an accelerometer (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10].

[Claim 59] Lyons discloses the at least one sensor is adapted to continuously record data; and the processor is adapted to process sensor data to provide a continuous estimate of user venous pressure (The controller continuously reads the output of the accelerometer from the analogue-to-digital converter for a monitoring period) [p. 15, l. 9-11].  Asada discloses the process may continuously monitor the sensors [par. 0050].

[Claim 60] Lyons discloses a monitoring system (apparatus, Fig. 1 #1), comprising:
at least one sensor worn by a user (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10], and 
a processor (controller, Fig. 1 #5) [p. 9, l. 5-7]:
continuously receive sensor data [p. 15, l. 9-11] indicative of a static venous pressure and active venous pressure (measures blood pressure in both static and active states with and without calf pump muscle activity) [p. 12, l. 21-34].
Lyons discloses measuring static and active venous pressure based on algorithms but is silent regarding using posture data to calculate a vertical distance between a level of the user's heart.
Asada discloses that when a blood pressure device is not positioned at the height of a patient’s heart, a hydrostatic pressure offset exists caused by a “column” of blood between the reference location and the actual measurement location.  The hydrostatic pressure offset can be accounted for by using an accelerometer to measure the orientation of the arm from which the height of the arm can be estimated by a processor, and the magnitude of the hydrostatic effect can be estimated and accounted for in the blood pressure reading [par. 0063].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons to use the accelerometer located near the ankle to determine/estimate venous pressure based on the location of the ankle relative to the heart because Asada teaches accounting for the location of the sensor position in relation to the heart.  Doing so would more accurately determine the blood pressure in the ankle by accounting for the hydrostatic pressure offset caused by the location of the ankle in relation to the heart.  This would provide more accurate readings for the both the static and active venous pressures.

[Claim 61] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25].  Measurement of the blood pressure would necessarily provide an estimate of user active venous pressure according to the vertical distance (Δh), calf circumference, ankle joint range of motion, hydrostatic pressure, rate of calf muscle activation/activity, and degree of chronic venous insufficiency (these are biological parameters that affect user active venous pressure) [applicant’s specification: page 11, lines 29-33; page 16, lines 20-29] .  Lyons further discloses an accelerometer attached to the leg provides an output signal which provides an indirect measurement of pump activity in the calf muscle [p. 11, l. 30-33].

[Claim 63] Lyons discloses the at least on sensor is adapted to be worn on the leg of the user (sensor, Fig. 1 #7, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10]


Claims 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 61 above, and further in view of Ten Kate (US 2010/0049096).

[Claims 52-53] Lyons in view of Asada makes obvious the use of a sensor (accelerometer) to determine posture events but is silent regarding determining posture events based on the angle made by the thigh.
Ten Kate discloses determining posture events including walking, lying, standing and sitting through the use of two accelerometers wherein one accelerometer is attached to the upper leg, i.e. thigh, and another accelerometer is attached to the lower leg [pars. 0017, 0026]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include a second accelerometer on the thigh to measure posture events, as taught by Ten Kate, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the thigh and the shank of the leg with respect to one another and the patient specific lengths of the thigh and shank.


Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Townsend et al. (US 2002/0170193).

[Claim 54] Lyons in view of Asada makes obvious the use of an accelerometer to determine user posture and muscle pump activity based on static and dynamic accelerometer signals (signals are measured both when the user is moving and static) but is silent regarding the use of two tri-axial accelerometers adapted to be placed distal and proximal to the knee joint of the user.
Townsend discloses determining posture events including walking, lying, standing and sitting through the use of two tri-axial accelerometers wherein one accelerometer is attached distal to the knee and the other accelerometer is attached proximal to the knee [pars. 0082; claim 1; Fig. 6]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to use tri-axial accelerometers including a second accelerometer positioned proximal to the knee to measure posture events, as taught by Townsend, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the segments of the leg positioned on either side of the knee.


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Malhi et al. (US 2012/0078145).

[Claim 56] Lyons in view of Asada makes the placement of an accelerometer on the leg but does not explicitly disclose incorporating the accelerometer and processor into a garment.
Malhi discloses a medical monitoring system comprising a compression garment (#22) providing a good fit on the leg to prevent the garment from slipping or sliding during movement, wherein the garment comprises an accelerometer (#48) and a controller (#24B) [par. 0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to incorporate the sensor (accelerometer) and processor into a compression garment adapted to fit the leg, as taught by Malhi, in order to prevent the sensor from slipping or sliding out of position.


Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Ten Kate (US 2010/0049096).

[Claim 57] Lyons in view of Asada makes obvious the use of an accelerometer to determine user posture by calculating the vertical distance and using the hydrostatic equation but is silent regarding the use of two accelerometers to determine posture data including a first joint angle made by the thigh, a second joint angle made by the lower leg of the user and an angle between the thigh and lower leg.
Ten Kate discloses determining posture events including walking, lying, standing and sitting through the use of two accelerometers wherein one accelerometer is attached to the upper leg, i.e. thigh, and another accelerometer is attached to the lower leg.  The angle between the upper leg and lower leg is monitored to determine the position of the upper and lower leg relative to each other [pars. 0017, 0026]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include a second accelerometer on the thigh to measure posture events, as taught by Ten Kate, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the thigh and the shank of the leg with respect to one another and the patient specific lengths of the thigh and shank.


Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons, Asada and Ten Kate as applied to claim 57 above, and further in view of Townsend et al. (US 2002/0170193).

[Claim 55] Lyons in view of Asada and Ten Kate makes obvious the use of an accelerometer to determine user posture and muscle pump activity based on static and dynamic accelerometer signals (signals are measured both when the user is moving and static) but is silent regarding the use of two tri-axial accelerometers adapted to be placed distal and proximal to the knee joint of the user.
Townsend discloses determining posture events including walking, lying, standing and sitting through the use of two tri-axial accelerometers wherein one accelerometer is attached distal to the knee and the other accelerometer is attached proximal to the knee [pars. 0082; claim 1; Fig. 6]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada and Ten Kate to use tri-axial accelerometers including a second accelerometer positioned proximal to the knee to measure posture events, as taught by Townsend, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the segments of the leg positioned on either side of the knee.


Claim 64  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 60 above, and further in view of Yang (US 2006/0183980).

[Claim 64] Lyons in view of Asada makes obvious the use of a processor but do not explicitly disclose the processor is located on an external device remote from the user.
Yang discloses an analogous monitoring system comprising a close range monitoring device including a microprocessor to receive, analyze, store and transfer data from sensors worn by a user [par. 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include an external processor as taught by Yang in order to remotely monitor and access data while a user is moving.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         08 July 2022